IN THE UNITED STATES COURT OF FEDERAL CLAIMS
               OFFICE OF SPECIAL MASTERS
                                          No. 08-882V
                                  Filed: September 10, 2014


*******************************************************
LUIS VERGARA and JACKELINE MORA                       *
ANGARITA, parents and natural guardians,              *
J.A.V., a minor,                                      *
                                                      *
                               Petitioners,           * Autism; Petitioners’ Motion for a
                                                      * Decision Dismissing the
SECRETARY OF THE DEPARTMENT                           * Insufficient Petition; Proof of
OF HEALTH AND HUMAN SERVICES,                         * Causation; Vaccine Act
                                                      * Entitlement; Denial Without
                       Respondent.                    * Hearing
                                                      *
*******************************************************
Donald Gerstein, Esq., Richard Gage, P.C., Cheyenne, WY for petitioners.
Justine Daigneault, Esq., U.S. Department of Justice, Washington, DC for respondent.

                                           DECISION1

Vowell, Chief Special Master:

      On December 11, 2008, petitioners filed a Petition for Vaccine Compensation in
the National Vaccine Injury Compensation Program (“the Program”),2 on behalf of their
minor child J.A.V. The information in the record, however, does not show entitlement to
an award under the Program.



1
  Because this unpublished decision contains a reasoned explanation for the action in this case,
I intend to post this decision on the United States Court of Federal Claims' website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule
18(b), petitioners have 14 days to identify and move to delete medical or other information, that
satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a
motion for redaction must include a proposed redacted decision. If, upon review, I agree that
the identified material fits within the requirements of that provision, I will delete such material
from public access.
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (hereinafter
“Vaccine Act” or “the Act”). Hereafter, individual section references will be to 42 U.S.C. § 300aa
of the Act.
        On May 5, 2014, I issued a Ruling on Facts and Order, which rejected
petitioners’ contention that the encephalopathy referenced in J.A.V.’s medical records
constitutes a Table encephalopathy and also rejected some of their testimony provided
at a hearing held on February 20, 2013 in Miami, FL. I ordered petitioners to file an
expert report by no later than July 14, 2014, addressing their original causation claim:
that one or more of the vaccines that J.A.V. received in April 2007 can cause an autism
spectrum disorder, and that they did so in J.A.V.’s case. I later ordered to extend
petitioners’ deadline to file an expert report until September 12, 2014.

        On September 9, 2014, petitioners filed a Motion for Decision Dismissing
Petition. To receive compensation under the Program, petitioners must prove either 1)
that J.A.V. suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury
Table – corresponding to one of J.A.V.’s vaccinations, or 2) that J.A.V. suffered an
injury that was actually caused by a vaccine. See §§ 300aa-13(a)(1)(A) and 300aa-
11(c)(1). An examination of the record did not uncover any evidence that J.A.V.
suffered a “Table Injury.” Further, the record does not contain a medical expert’s
opinion or any other persuasive evidence indicating that J.A.V.’s alleged injury was
vaccine-caused.

       Under the Act, petitioners may not be given a Program award based solely on
the petitioners’ claims alone. Rather, the petition must be supported by either medical
records or by the opinion of a competent physician. § 300aa-13(a)(1). In this case,
because there are insufficient medical records supporting petitioners’ claim, a medical
opinion must be offered in support. Petitioners, however, have offered no such opinion.

       Accordingly, it is clear from the record in this case that petitioners failed to
demonstrate either that J.A.V. suffered a “Table Injury” or that J.A.V.’s injuries were
“actually caused” by a vaccination. Thus, this case is dismissed for insufficient
proof. The Clerk shall enter judgment accordingly.


IT IS SO ORDERED.

                                          s/ Denise K. Vowell
                                          Denise K. Vowell
                                          Chief Special Master




                                             2